Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

This application is a continuation of U.S. Patent Application Serial No. 16/741,857 (now U.S. Patent No. US 11,073,930), which, in turn, is a continuation of U.S. Patent Application Serial No. 15/848,073 (now U.S. Patent No. 10,572,047).
Claimed subject matter from claim 1 of pending application and claim of App. No 16741857 / Pat. No. 11073930, and claim 1 of App. No. 15848073 / Pat. No. 10572047 are listed below for side to side reference, with similar subject matter listed in same row. 
App. No. 17/355309 (pending application) Claim 1
App. No. 16/741857 (US 11073930)
Claim 1
App. No. 15/848073 (US 10572047)
Claim 1
A display device comprising:
a gate line extending in a first direction,

A display device comprising:
a gate line extending in a first direction,
A display device comprising:
a gate line extending in a first direction
the gate line supplying a control signal
the gate line supplying a control signal


a first power supply line supplying a first potential;
a second power supply line supplying a second potential different from the first potential;
a third power supply line supplying a touch driving signal
a first power supply line supplying a first potential;
a second power supply line supplying a second potential different from the first potential;
a third power supply line supplying a touch driving signal
a first power supply line supplying a first potential;
a second power supply line supplying a second potential different from the first potential;
a third power supply line supplying a touch driving signal


a display unit including a plurality of sub-pixels; the display unit comprising:

a display unit including a plurality of sub-pixels; the display unit comprising:

a display unit including a plurality of sub-pixels;
wherein the display unit comprising:

a plurality of first electrodes respectively provided in the plurality of sub-pixels and electrically connected to the first power supply line;
a second electrode provided to be common among the plurality of sub-pixels and electrically connected to the second power supply line
a plurality of first electrodes respectively provided in the plurality of sub-pixels and electrically connected to the first power supply line;
a second electrode provided to be common among the plurality of sub-pixels and electrically connected to the second power supply line

a plurality of first electrodes respectively provided in the plurality of sub-pixels and electrically connected to the first power supply line;
a second electrode provided to be common among the plurality of sub-pixels and electrically connected to the second power supply line

a light emitting layer provided between the first electrode in each of the plurality of sub-pixels and the second electrode;
an insulating layer provided on the second electrode

a light emitting layer provided between the first electrode in each of the plurality of sub-pixels and the second electrode;
an insulating layer provided on the second electrode

a light emitting layer provided between the first electrode in each of the plurality of sub-pixels and the second electrode;
an insulating layer provided on the second electrode

a plurality of third electrodes provided on the insulating layer and electrically connected to the third power supply line

a plurality of third electrodes provided on the insulating layer and electrically connected to the third power supply line

a plurality of third electrodes provided on the insulating layer and electrically connected to the third power supply line
a plurality of switching transistors respectively provided in the plurality of sub-pixels, the plurality of switching transistors respectively being electrically connected to the gate line, the plurality of switching transistors respectively being turned on or off based on the control signal, and each of the plurality of switching transistors controlling a voltage applied from the first power supply line to the corresponding first electrode;
a plurality of switching transistors respectively provided in the plurality of sub-pixels, the plurality of switching transistors respectively being electrically connected to the gate line, the plurality of switching transistors respectively being turned on or off based on the control signal, and each of the plurality of switching transistors controlling a voltage applied from the first power supply line to the corresponding first electrode

a signal control circuit supplying a signal synchronized with the touch driving signal to the second electrode in a touch detection period in which the touch driving signal is supplied to the plurality of third electrodes from the third power supply line
a signal control circuit supplying a signal synchronized with a touch driving signal to the second electrode in a touch detection period in which the touch driving signal is supplied to the plurality of third electrodes from the third power supply line
a signal control circuit supplying a signal synchronized with a touch driving signal to the second electrode in a period in which the touch driving signal is supplied to the plurality of third electrodes from the third power supply line

the control signal having a predetermined constant voltage is applied to the plurality of switching transistors via the gate line during the touch detection period
the control signal having a predetermined constant voltage is applied to the plurality of switching transistors via the gate line during the touch detection period


a first thickness of the insulating layer above the sub-pixel is greater than a second thickness of the insulating layer above an inter-sub-pixel area between the sub-pixels arranged next to each other.




wherein a first potential difference between the first potential and the second potential in the touch detection period differs from a second potential difference between the first potential and the second potential in a light emission period before the touch detection period



a video signal line extending in a second direction intersecting first direction and the video signal line supplying a video signal, each of the plurality of sub-pixels includes a driving transistor, a pixel selection transistor, and a capacitive element
the driving transistor has a drain or source electrode electrically connected to the first power supply line and has a source or drain electrode electrically connected to the corresponding first electrode;
the pixel selection transistor has a drain or source electrode connected to a gate electrode of the driving transistor, has a source or drain electrode electrically connected to the video signal line, and has a gate electrode connected to the gate line; and
the capacitive element has one electrode electrically connected to a gate electrode of the driving transistor and has another electrode electrically connected to the first electrode


	Reviewing claims as in above, it is noted while Pat. No. 10572047 are more distinct from pending application, claim 1 of Pat. No. 11073930 and claim 1 of pending application discloses similar subject matter with variations (see analysis as in below). 
It is further noted claimed subject matter from claims 11 – 16 of pending application are similar to claims 9-14 of Pat. No. 11073930:
App. No. 17/355309 (pending application)
App. No. 16/741857 (US 11073930)
Claim 11. The display device according to claim 1, further comprising: a fourth power supply line supplying a signal synchronized with the touch driving signal to the second electrode; and a switch switching a state where the second electrode is connected to the second power supply line and a state where the second electrode is connected to the fourth power supply line.
Claim 9. The display device according to claim 1, further comprising: a fourth power supply line supplying a signal synchronized with the touch driving signal to the second electrode; and a switch switching a state where the second electrode is connected to the second power supply line and a state where the second electrode is connected to the fourth power supply line.
Claim 12. The display device according to claim 11, wherein the second electrode is connected to the fourth power supply line via the switch in the touch detection period.
Claim 10. The display device according to claim 9, wherein the second electrode is connected to the fourth power supply line via the switch in the touch detection period.
Claim 13. The display device according to claim 1, further comprising: a video signal line extending in a second direction intersecting the first direction and the video signal line supplying a video signal, wherein the gate line and video signal line are connected to one of the sub-pixels.
Claim 11. The display device according to claim 1, further comprising a video signal line extending in a second direction intersecting the first direction and the video signal line supplying a video signal, wherein the gate line and video signal line are connected to one of the sub-pixels.
Claim 14. The display device according to claim 1, further comprising: a touch detection circuit electrically connected to each of the plurality of third electrodes, the touch detection circuit detecting a change in a capacitance of the third electrode, wherein the touch detection circuit comprises a detection unit detecting the change in the capacitance of each of the third electrodes based on a signal corresponding to the capacitance of the third electrode.
Claim 12. The display device according to claim 1, further comprising: a touch detection circuit electrically connected to each of the plurality of third electrodes and the touch detection circuit detects a change in a capacitance of the third electrode, wherein the touch detection circuit comprises a detection unit detecting the change in the capacitance of each of the third electrodes based on a signal corresponding to the capacitance of the third electrode.
Claim 15. The display device according to claim 14, wherein the touch detection circuit comprises a plurality of detection units.
Claim 13. The display device according to claim 12, wherein the touch detection circuit comprises a plurality of detection units.
Claim 16. The display device according to claim 14, wherein the detection unit further comprises a multiplexer having two or more input terminals electrically connected to two or more of the plurality of third electrodes and an output terminal outputting signals respectively corresponding to capacitances of the two or more third electrodes connected to the two or more input terminals in a time divisional manner.
Claim 14. The display device according to claim 12, wherein the detection unit further comprises a multiplexer having two or more input terminals electrically connected to two or more of the plurality of third electrodes and an output terminal outputting signals respectively corresponding to capacitances of the two or more third electrodes connected to the two or more input terminals in a time divisional manner.


Claims 1-16 of pending application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-14 of U.S. Patent No. 11073930, in view of Kurasawa et al., US 20180129327 (hereinafter “Kurasawa”).
Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-16 of pending application, claims 1, and 9-14 of Pat. No. 11073930 discloses every limitations of claims 1-16 of pending application (see claims comparation tables above), with the exception of the following additional subject matter:
Claim 1: a first thickness of the insulating layer above the sub-pixel is greater than a second thickness of the insulating layer above an inter-sub-pixel area between the sub-pixels arranged next to each other.

Claim 2. The display device according to claim 1, wherein: the inter-sub-pixel area is defined by edges of the first electrodes arranged next to each other.

Claim 3: The display device according to claim 1, wherein: the insulating layer comprising a first insulating layer on the second electrode, a second insulating layer on the first insulating layer and a third insulating layer on the second insulating layer.

Claim 4: The display device according to claim 2, wherein: the insulating layer comprising a first insulating layer on the second electrode, a second insulating layer on the first insulating layer and a third insulating layer on the second insulating layer.

Claim 5: The display device according to claim 4, wherein: the second insulating layer contains a filling material, a thickness of the second insulating layer is greater than a thickness of the first insulating layer and the third insulating layer.

Claim 6. The display device according to claim 5, wherein: a first thickness of the second insulating layer above the sub-pixel is greater than a second thickness of the second insulating layer above the inter-sub-pixel area.

Claim 7. The display device according to claim 6, wherein: the inter-sub-pixel area is defined by edges of the first electrodes arranged next to each other.

Claim 8. The display device according to claim 1, wherein: a light shielding layer overlapping between the inter-sub-pixel area in plan view is disposed on the insulating layer.

Claim 9: The display device according to claim 8, wherein: a substrate is interposed between the light shielding layer and the third electrode.

Claim 10: The display device according to claim 1, wherein: a substrate is interposed between the insulating layer and the third electrode.

In similar field of endeavor of display device, Kurasawa discloses a display device with plurality of sub-pixels (fig. 1, paragraphs 25, 26, full color display with pixels and sub-pixels), with insulating materials and layers over pixel and driving circuitry structure (fig. 4 paragraphs 46-53, insulating layer 170 comprising multiple layers) the display device further comprising: 
(from claim 1) a first thickness of the insulating layer above the sub-pixel is greater than a second thickness of the insulating layer above an inter-sub-pixel area between the sub-pixels arranged next to each other (see illustrate fig. 4 below).

    PNG
    media_image1.png
    796
    1067
    media_image1.png
    Greyscale


(from claim 2) wherein: the inter-sub-pixel area is defined by edges of the first electrodes (paragraphs 48, 49, first electrodes 124 lighting emitting element in sub-pixels) arranged next to each other (see illustrate fig. 4 below).

    PNG
    media_image2.png
    855
    1028
    media_image2.png
    Greyscale


(from claims 3, claim 4) wherein: the insulating layer comprising a first insulating layer on the second electrode, a second insulating layer on the first insulating layer and a third insulating layer on the second insulating layer (paragraph 50, an insulating film 170, a light shielding layer 182, a counter substrate 112, and the third electrode 180 are provided on the second electrode 120. In FIG. 4, the insulating film 170 includes a first insulating layer 172, a second insulating layer 174 and a third insulating layer 176. The first insulating layer 172 is located on the second electrode 120. The first insulating layer 172 includes a barrier film resistant against moisture and oxygen. The third insulating layer 176 includes an overcoat film. The overcoat film alleviates roughness or inclination caused by the formation of the light shielding layer 182 on the counter substrate 112 to provide a flat surface. The second insulating layer 174 includes a filling material filling a gap between the first insulating layer 172 and the third insulating layer 176.”)

    PNG
    media_image3.png
    872
    1083
    media_image3.png
    Greyscale

(from claim 5): the second insulating layer contains a filling material, a thickness of the second insulating layer is greater than a thickness of the first insulating layer and the third insulating layer (paragraph 50, “The second insulating layer 174 includes a filling material filling a gap between the first insulating layer 172 and the third insulating layer 176”)

    PNG
    media_image4.png
    872
    1083
    media_image4.png
    Greyscale

	(from claim 6) wherein: a first thickness of the second insulating layer above the sub-pixel is greater than a second thickness of the second insulating layer above the inter-sub-pixel area (see illustrate fig. 4 below).

    PNG
    media_image5.png
    796
    1067
    media_image5.png
    Greyscale

(from claim 7) wherein: the inter-sub-pixel area is defined by edges of the first electrodes (paragraphs 48, 49, first electrodes 124 lighting emitting element in sub-pixels) arranged next to each other (see illustrate fig. 4 below).

    PNG
    media_image2.png
    855
    1028
    media_image2.png
    Greyscale

(from claims 8, claim 9, and claim 10) wherein: a light shielding layer overlapping between the inter-sub-pixel area in plan view is disposed on the insulating layer (paragraph 50, light shielding layer 182 overlapping inter-sub-pixel area, see illustrate fig. 4 below).
wherein: a substrate (paragraph 50, counter substrate 112) is interposed between the light shielding layer and the third electrode (paragraphs 37, 38, 51, third electrode 180, see illustrated fig. 4 below).

    PNG
    media_image6.png
    796
    1067
    media_image6.png
    Greyscale

	
	Pat. No. 11073930 discloses a display device with touch sensing function, Kurasawa discloses similar display device with pixels and touch sensing electrodes, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of defining sub-pixel area and touch electrode with insulating layer, filling material, and light shielding layer such as disclosed by Kurasawa, into Pat. No. 11073930 to constitute the display device of Pat. No. 11073930 further comprising: (from claim 1) a first thickness of the insulating layer above the sub-pixel is greater than a second thickness of the insulating layer above an inter-sub-pixel area between the sub-pixels arranged next to each other; (from claims 2 and 7) wherein: the inter-sub-pixel area is defined by edges of the first electrodes arranged next to each other; (from claims 3, claim 4) wherein: the insulating layer comprising a first insulating layer on the second electrode, a second insulating layer on the first insulating layer and a third insulating layer on the second insulating layer; (from claim 5): wherein: the second insulating layer contains a filling material, a thickness of the second insulating layer is greater than a thickness of the first insulating layer and the third insulating layer; (from claim 6) wherein: a first thickness of the second insulating layer above the sub-pixel is greater than a second thickness of the second insulating layer above the inter-sub-pixel area; (from claims 8) wherein: a light shielding layer overlapping between the inter-sub-pixel area in plan view is disposed on the insulating layer; (from claims 9 and 10) wherein a substrate is interposed between the light shielding layer and the third electrode, such is incorporation of known elements into a known device to yield predictable result, the result would have been predictable and would provide insulation and protection to sub-pixels of display device of Pat. No. 11073930, while allowing the display device to perform intended function of displaying image and receiving touch input. 
	Claims 1-16 of pending application are therefore rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-14 of U.S. Patent No. 11073930, in view of Kurasawa.

Examiner’s Note Regarding Cited Prior Arts
	Examiner respectfully present the following closet prior arts pertaining to independent claim 1 and dependent claims thereof. It is noted further search and consideration would be necessary if future scope of claims is changed necessitated by amendment to overcome double patenting claims rejection above.
	Regarding independent claim 1 and dependent claims thereof, closest prior art Wang (US 20190064955 ) discloses a display device (fig. 1, paragraph 28, display device), comprising:
A gate line extending in a first direction, and the gate line supplying a control signal (paragraph 42, gate line with gate scanning signal applied to control liquid crystal display function, “In the display time period (Display), a gate scanning signal is applied to each gate line 102 in the liquid crystal display panel successively … Meanwhile, a gate scanning signal is applied to each gate line 202 in the electroluminescent display panel 200 successively. A data signal is applied to a data line 203, and the electroluminescent display panel 200 is controlled to provide backlight and chromatic information.”, it is required that a gate line is extending to some direction)
a first power supply line supplying a first potential (fig. 4, high level potential being supplied to data line 203 for electroluminescent display, paragraph 42, in the display period “a gate scanning signal is applied to each gate line 202 in the electroluminescent display panel 200 successively. A data signal is applied to a data line 203, and the electroluminescent display panel 200 is controlled to provide backlight and chromatic information”, it is required that a power supply line is provided in order to supply a potential); 
a second power supply line supplying a second potential different from the first potential (fig. 4, low level potential being supplied to cathode 201 of electroluminescent display during display period, paragraph 41, 42, 54, cathode 201 being a non-patterned electrode common to pixels of electroluminescent display, it is required that a power supply line is provided in order to supply a potential different from potential of data electrode of electroluminescent display in order to carry out light emitting function); 
a third power supply line supplying a touch driving signal (fig. 4, touch  driving signal being supplied to self-capacitive electrode 101 during touch detection phase, paragraph 31, “a touch detection chip configured to: in a touch detection time period, apply a first touch detection signal to the self-capacitive electrodes 101”, herein a line supplying touch driving signal correspond to the third power supply ); and 
a display unit including a plurality of sub-pixels (fig. 1, sub-pixel of red, green, blue, i.e. RGB color of electroluminescent display unit 200, paragraph 42); the display unit comprising: 
a plurality of first electrodes respectively provided in the plurality of sub-pixels and electrically connected to the first power supply line (fig. 4, high level potential being supplied to data line 203 for electroluminescent display, paragraph 42, in the display period “a gate scanning signal is applied to each gate line 202 in the electroluminescent display panel 200 successively. A data signal is applied to a data line 203, and the electroluminescent display panel 200 is controlled to provide backlight and chromatic information”, herein the data line 203 and required pixel electrode for each color sub-pixel of electroluminescent display correspond to plurality of first electrodes, i.e. anode of electroluminescent element); 
a second electrode (fig. 1, cathode 201 of electroluminescent element, paragraph 30) provided to be common among the plurality of sub-pixels and electrically connected to the second power supply line (fig. 4, high level potential being supplied to data line 203 for electroluminescent display, paragraph 42, in the display period “a gate scanning signal is applied to each gate line 202 in the electroluminescent display panel 200 successively. A data signal is applied to a data line 203, and the electroluminescent display panel 200 is controlled to provide backlight and chromatic information”, it is required that a power supply line is provided in order to supply a potential); 
a light emitting layer provided between the first electrode in each of the plurality of sub-pixels and the second electrode (fig. 1, paragraph 30, 32, electroluminescent display, examiner respectfully submit electroluminescent display by function requires light emitting layer provided between power supply electrodes in order to emit light as intended); 
a plurality of third electrodes provided (fig. 1, self-capacitance electrodes 101) and electrically connected to the third power supply line (fig. 4, touch driving signal being supplied to self-capacitive electrode 101 during touch detection phase, paragraph 31, “a touch detection chip configured to: in a touch detection time period, apply a first touch detection signal to the self-capacitive electrodes 101”); and 
a signal control circuit supplying a signal synchronized with a touch driving signal to the second electrode in a period in which the touch driving signal is supplied to the plurality of third electrodes from the third power supply line (see fig. 4, touch phase, detailed description in paragraphs 41-54, in particular, during touch phase, synchronized signal is being supplied to common electrode cathode 201 while touch driving signal is being supplied to touch electrodes 101, in order to reduce interference between display signal and touch signal)
Additional prior art Yang (US 20180018052) and Kurasawa et al., (US 20180129327) further discloses in general arrangement of insulating layers and touch electrode over insulating layer in touch input display device (Yang, fig. 1, paragraph 23, dielectric layer disposed between second electrode 113 and touch sensing electrode 300, Kurasawa, paragraph 50, arrangement of insulating layers, sub-pixel electrode, and touch electrodes).
However, none of cited prior art discloses as a whole, the combination of: a plurality of switching transistors respectively provided in the plurality of sub-pixels, the plurality of switching transistors respectively being electrically connected to the gate line, the plurality of switching transistors respectively being turned on or off based on the control signal, and each of the plurality of switching transistors controlling a voltage applied from the first power supply line to the corresponding first electrode; and a signal control circuit supplying a signal synchronized with the touch driving signal to the second electrode in a touch detection period in which the touch driving signal is supplied to the plurality of third electrodes from the third power supply line, wherein the control signal having a predetermined constant voltage is applied to the plurality of switching transistors via the gate line during the touch detection period.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEIJIE SHEN/Examiner, Art Unit 2694
/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694